    

| DOCUMENT

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK =

we ee eee ee ee eee eee x
Abdullah Muhammad,

Plaintiff(s), 17-cv-5166 (LAK)

Vv.

City of New York, et al.,

Defendant(s).
we ee ee eee x

[CORRECTED] ORDER

KAPLAN, District Judge.

This case was tried without a jury. The Court made findings of fact and
conclusions of law on the record yesterday. The complaint is dismissed. The Clerk shall enter
judgment in favor of the defendants and close the case.

Dated: March 10, 2020

    
 

Lewis A.
United States District fudge

 
